DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generation of the second ultrasound image based on the ultrasound data and a control command received from the external device with the control command for generating the second ultrasound image being a touch input in claims 1, 9, 10, 19, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 1 recites the phrases “generate a first ultrasound image based on the ultrasound data”, “generate a second ultrasound image based on the ultrasound data and a control command received from the external device”, and “the control command being based on a touch input with respect to the first ultrasound image displayed on the external device” in lines 6 and 11-14, which are not properly described in the application as filed since the specification does not disclose how the structural and functional relationship(s) of the processor which are being defined as being able to perform the necessary functions to “generate” a first ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe; to “generate” a second ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe and “a control command received from the external device” in claimed invention under examination. Additionally, it is also unclear how the structural and functional relationship(s) of the processor which have been defined as being able to perform the necessary functions so that the “control command” is made to be “based on” a “touch input” recited as being “with respect to the first ultrasound image displayed on the external device” as it is not clear what structure receives and or has been configured to receive the control command, there is no recitation of receiving a touch input, it is also unclear how the touch input is defined as being “with respect” to the “first ultrasound image displayed on the external device” in claimed invention under examination. 
It appears, though it is not clear, that the above limitations are computer-implement functions. However, no algorithm or computer are provided for performing all the claimed functions. And the “generation” of the first and second ultrasound images is only shown as the not shown in the figures. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 3, 9-11, 12, 14, and 19-20 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claims 2-8 and 11-18 are also rejected due to their dependency on one of the above rejected claims. 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “generate a first ultrasound image based on the ultrasound based on the ultrasound data and a control command received from the external device”, and “the control command being based on a touch input with respect to the first ultrasound image displayed on the external device” in lines 6 and 11-14, which renders the claim indefinite because the specification in application as filed does not disclose how the structural and functional relationship(s) of the processor which are being defined as being able to perform the necessary functions to “generate” a first ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe; to “generate” a second ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe and “a control command received from the external device” in claimed invention under examination. Additionally, it is also unclear how the structural and functional relationship(s) of the processor which are being defined as being able to perform the necessary functions so that the “control command” is made to be “based on” a “touch input” recited as being “with respect to the first ultrasound image displayed on the external device” as it is not clear what structure receives and or has been configured to receive the control command, there is no recitation of receiving a touch input, it is also unclear how the touch input is defined as being “with respect” to the “first ultrasound image displayed on the external device” in claimed invention under examination. 
It appears, though it is not clear, that the above limitations are computer-implement functions. However, no algorithm or computer are provided for performing all the claimed functions. And the “generation” of the first and second ultrasound images is only shown as the black boxes S460 and S470 in FIG. 4. While in [0195] of the specification as filed describes a second “annotation” 631 in FIG. 6 being based on “drag and drop input”, and [0198] that a user may touch an already activated first annotation graphic 621 in FIG. 6 on the ultrasound apparatus not shown in the figures. Therefore, it is also impossible to determine the scope of the claim because of the lack of disclosure of corresponding structure.
Claims 3, 9-11, 12, 14, and 19-20 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claims 2-8 and 11-18 are also rejected due to their dependency on one of the above rejected claims. 
Claim 5 recites the phrase “wherein the processor is preferably further configured to” in line 9, which renders the claim indefinite because it is unclear whether the limitations following are required or merely optional that the processor has been recited as being “further configured to” perform.
Claim 13 recites the limitation "the real-time first ultrasound image" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation “real-time” is introduced in claim 12. Therefore, for compact prosecution, claim 13 is interpreted as being dependent on claim 12 (similar to dependency of claims 3 and 4). This interpretation does not alleviate applicant’s burden to obviate the issue. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 6, 8, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger et al. (US6475146, hereafter “Frelburger”).
Regarding claims 1, 9, and 20, Frelburger discloses an ultrasound apparatus (100 in FIG. 1), method of sharing information with an external device by an ultrasound apparatus (see abstract), and a computer program product comprising a computer readable storage medium having a computer readable program stored therein (column 6, lines 19-21 & 26-29memory 170 
a probe configured to acquire ultrasound data from an object (105 in FIG. 1);
a communicator (130 in FIG. 1);
a display (135 in FIG. 1); and
a processor (120 in FIG. 1) configured to:
generate a first ultrasound image based on the ultrasound data (column 3, lines 18 – 63, the transducer 105 can be a transducer of any type and the ultrasound system 100 can be used with any suitable imaging mode e.g., B-mode imaging, Doppler imaging, tissue harmonic imaging, contrast agent harmonic imaging, etc.);
display the first ultrasound image on the display (208 in FIG. 2 and column 3, lines 53-55 the processor 120 processes the sensed voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device (not shown));
control the communicator to transmit the first ultrasound image to an external device (140 in FIG. 1) so that the first ultrasound image is displayed on the external device (145 in FIG. 1); 
generate a second ultrasound image based on the ultrasound data and a control command received from the external device (column 6, lines 49-65 the external interface 175 is coupled with the processor 165 and provides connectivity of the external device 140 to devices such as the desktop or laptop computers, ultrasound imaging system 100, etc. Further, the external interface 175 provides connectivity to the ultrasound imaging system 100, including but not limited to, column 14, lines 6-23 a user accesses the report any command or control function on the ultrasound apparatus 100); 
display the second ultrasound image on the display (column 13, lines 37-54 the user, via the user input provided to the external device 140, configures the exam type and examination history information is analyzed and the proper configuration settings the ultrasound system 100. Column 9, lines 3-7 discloses that the external device 140 is docked with the ultrasound apparatus 100 providing a display of system responses, indicators and operational displays has been interpreted to read on the processor of the ultrasound apparatus being configured to display the second ultrasound image on the display, has been interpreted under the broadest reasonable interpretation to read on the limitation of the second ultrasound image being displayed on the display, as it would have been obvious before the present invention was filed to one ordinary skill in the art who would have recognized that the result of the predictable step having been executed by the processor of the ultrasound apparatus in order to display a second ultrasound image on the display of the ultrasound apparatus, the second ultrasound image having been generated based on the or all of the functions of the ultrasound apparatus 100 using the external device 140. Additionally, in column 11, lines 59-66 through column 12, lines 1-16, the external device also stores the display settings for the ultrasound apparatus 100 and when docked to the ultrasound apparatus 100, the external device controls the display settings of the ultrasound apparatus 100.  And as illustrated in step 210 of FIG. 2, the external device controls the exchange of data between the ultrasound apparatus and the external device. See MPEP §2143 (I)(A))); and
control the communicator to transmit the second ultrasound image to the external device so that the second ultrasound image is displayed on the external device (column 13, lines 48-54 the external device 140 user interface displays the remote control and remote image display of the ultrasound system 100, [claims 1, 3, 4] the output data transmitted to the external device represents the response of the ultrasound apparatus to the received control command that had been transmitted by the external device which is operative to display the response/output data of the control command, and column 9, lines 5-7 the external display of the external device 140 displays the images generated by the ultrasound apparatus 100).
Further, with specific reference to claim 20, Frelburger discloses wherein the computer 
Regarding claim 8, Frelburger discloses wherein the processor is further configured to encode the first ultrasound image to transmit the first ultrasound image to the external device (column 10, lines 33-40 the software program is protected to prevent unauthorized use or duplication by requiring that the user possesses a license key. The license key is typically an encoded alphanumeric string which the user must enter into the software program in order to enable its operation), and
wherein the communicator is configured to transmit the first ultrasound image via at least one among* Wi-Fi Direct (WFD), Wi-Fi, Bluetooth, Ultra-Wideband (UWB), and IEEE 1394 (column 6, lines 54-58 the external interface 175 of the external device provides connectivity to the ultrasound apparatus 100, which may include one or more of the following types of wired and/or wireless interfaces: Bluetooth™ or IEEE 1394 (Firewire™).
*The limitation has been interpreted in the alternative, requiring that the communicator is configured to transmit the first ultrasound image via Wi-Fi Direct (WFD); or requiring that the communicator is configured to transmit the first ultrasound image via Wi-Fi; or requiring that the communicator is configured to transmit the first ultrasound image via Bluetooth; or requiring that the communicator is configured to transmit the first ultrasound image via Ultra-Wideband (UWB); or requiring that the communicator is configured to transmit the first ultrasound image via IEEE 1394.
Regarding claim 5, Frelburger discloses wherein the processor is further configured to:
display a GUI (Once configured, the PDA 140 user interface displays the remote control and remote image display of the ultrasound system 100);
receive a user input for selecting at least one annotation for describing the first ultrasound image in the first ultrasound image by using the GUI (column 14, lines 7-11 the user may edit or likewise add/annotate to the report using the external device 140 which receives the user input for selecting the annotation); and
save* the at least one annotation for describing the first ultrasound image (column 14, lines 7-11 the external device 140 which automatically downloads examination results in stored images and associates them with any notations and annotations created by the user during the exam).
It is noted that the limitations following the recitation “wherein the processor is preferably further configured to” have been interpreted as optional (see 112b above) given the “preferable” language, and thus, not required by the claim.
*The limitation has been interpreted in the alternative, requiring that the processor is further configured to only display the at least one annotation for describing the first ultrasound image; or requiring that the processor is further configured to only save the at least one annotation for describing the first ultrasound image; requiring that the processor is further configured to only display an identification mark on the region of interest; or requiring that the processor is further configured to only save an identification mark on the region of interest; requiring that the processor is further configured to only display measurement information for the region of interest; or requiring that the processor is further configured to only save measurement information for the region of interest.

Regarding claims 10 and 20, Frelburger discloses an external device (140 in FIG. 1) communicating with an ultrasound apparatus (100 and FIG. 1) and a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program (lines 19-21 memory 170 includes storage for program and operating program code as well as working storage for device operation), the ultrasound apparatus comprising:
an external device (140 in FIG. 1) communicating with an ultrasound apparatus (165 in FIG. 1) comprising:
a communicator (175 in FIG. 1);
a touch screen (145 in FIG. 1, column 6, lines 36-39 the user interface 145 includes physical input devices such as a touch sensitive display screen); and
a processor (165 in FIG. 1) configured to:
display a first ultrasound image on the touch screen (145 in FIG. 1);
receive a touch input with respect to the first ultrasound image via the touch screen (140in FIG. 1, columns 7 & 8, lines 45-47 & 42-43 the touch sensitive display screen of the PDA provides for different methods of inputting data and commands allowed as handwritten input which may then be automatically converted into computer readable data);
control the communicator to transmit a control command to the ultrasound apparatus based on the touch input (165 in FIG. 1, column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100);
control the communicator to receive a second ultrasound image, which is generated based on the control command, from the ultrasound apparatus (column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any 
display the second ultrasound image on the touch screen, when the second ultrasound image is displayed on the ultrasound apparatus (column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100, , therefore under the broadest reasonable interpretation, as the PDA is disclosed as being capable of performing any control command on the ultrasound apparatus, the above disclosure of Frelburger has been interpreted to read on the claimed limitation of executing the command in order to display the second ultrasound image on the touch screen, when the second ultrasound image is displayed on the ultrasound apparatus and the step of the second ultrasound image being displayed on display the ultrasound apparatus is performed in response to a control command received by the ultrasound apparatus that been transmitted by the external device),
wherein the first ultrasound image displayed on the touch screen is generated based on ultrasound data by the ultrasound apparatus (145 in FIG. 1, the external apparatus PDA 140 is capable of displaying the images generated by the ultrasound apparatus 100 and the 
Further, with specific reference to claim 20, the computer program when executed on an ultrasound apparatus, causes the ultrasound apparatus to execute the above steps corresponding to those performed by the processor of claim 10 (column 6, lines 25-29 memory 170 includes storage 
Regarding claims 2 and 11, Frelburger discloses wherein the control command comprises at least one* among a control command for adding an annotation (column 14, lines 7-11 the user may edit or likewise add/annotate to the report using the external device 140 which automatically downloads examination results in stored images and associates them with any notations and annotations created by the user during the exam).
*The limitation has been interpreted in the alternative, requiring that the control command comprising a control command for expanding the first ultrasound image; or requiring that the control command comprising a control command for producing the first ultrasound image; or requiring that the control command comprising a control command for performing a 3D rendering of the first ultrasound image; or requiring that the control command comprising a control command for adding an annotation; or requiring that the control command comprising a control command for adding a body marker; or requiring that the control command comprising a control command for correcting analysis information about the first ultrasound image.
Regarding claims 6 and 18, Frelburger discloses wherein the processor is further configured to:

control the communicator to transmit the information about the first ultrasound image to the external device, according to the sharing level (column 12, lines 17-23 when the external device is docked with the ultrasound apparatus 100, the external device configures the ultrasound apparatus 100 to the settings of a particular user and enables any software or access levels that the user is authorized to have access to, and see claim 12).
Regarding claim 17, Frelburger discloses wherein the processor is further configured to: control the communicator to receive ultrasound information comprising at least one among* an annotation for describing the first ultrasound image (column 14, lines 7-11 the user may edit or likewise add/annotate to the report using the external device 140 which receives the user input for selecting the annotation, claim 27 step (h) which discloses displaying the at least one response/annotation by said second user interface on display of the external device);
display the ultrasound information on the touch screen (column 14, lines 7-11 the user accesses/views the report generation application on the display of the external device 140 which automatically downloads the examination results and stored images and associates them with any notations or annotations created by the sonographer during the exam).
*The limitation has been interpreted in the alternative, requiring that the ultrasound information comprising an annotation for describing the first ultrasound image; or requiring that the ultrasound information comprising the identification mark on the region of interest; or requiring that the ultrasound information comprising measurement information for the region of interest from the ultrasound apparatus.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger, as applied to claim 1 above, in view of Powell et al. (US20060149597, hereafter “Powell”), and further in view of Davidson (US8334867).
Regarding claims 3 and 12, Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the communicator is configured to receive the first ultrasound image in real-time.
However, in the same field of endeavor remotely displaying medical image data, Powell teaches wherein the communicator is configured to receive ([0047] see FIG. 2 which illustrates the hardware components associated with implementation of the system to accomplish the task of communicating the necessary patient physiological characteristics required by the remote physician) the first ultrasound image in real-time (see [0021] and claim 13 step f which discloses receiving patient physiological data the remote data processing device having a display for viewing in real time).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with the communicator is configured to receive the first ultrasound image in real-time as taught by Powell in order to provide real-time monitoring and accurate analysis by a remote physician or health care provider who has been provided  communication of more than a single physiological parameter and is able display the same with a discernable resolution on a small display screen such as may be present on a PDA or cellular phone ([0020] of Powell see MPEP §2143 (I)(D). And it is noted ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Powell to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality, as the specific techniques performed by Powell are not exclusive of data acquired by an ultrasonic device nor limited to data acquired by a specific type or particular group of imaging device modality, Powell cites Frelburger as relevant art in the field of the transmission of medical information through various telecommunication means to health care professionals for review and analysis. 
Modified Frelburger, in view of Powell, contemplates annotating and updating the image displayed on the external device ([0051] see the example in FIG. 3 illustrating an OB Chart sample object 110 and also characterizing Annotation Zone 116 which itself defines Annotation Collection 118. OB Chart 110 further relates to Real Time Information sample object 120 as well as Trend Information sample object 122 of Powell), but does not explicitly disclose wherein the processor is further configured to: receive a pinch input on the real-time first ultrasound image; and control the communicator to transmit the control command for expanding or reducing the real-time first ultrasound image based on the pinch input to the ultrasound apparatus, the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus.
However, in the same field of endeavor displaying medical image data and annotating medical image data on a touchscreen display, Davidson teaches wherein the processor (column 32, lines 22-25 the techniques may be performed by a programmable processor executing a program of instructions to perform desired functions by operating on input data and generating appropriate output) is configured to:

control the communicator to transmit the control command for* reducing the real-time first ultrasound image based on the pinch input to the ultrasound apparatus (column 16, lines 31-37 display of a cutting plane and pinches (i.e., contracts) the two contact points together and the multi-touch display device detects the movement of the user's fingers and increase the depth of the cutting plane in the 3D data set in response), the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus (column 23, lines 12-27 when the computing system of the multi-point touchscreen display receives multiple control inputs for manipulating displayed data at the same time, the multi-point input computing system processes the received control inputs at substantially the same time and updates the displayed data [interpreted to read on the generate a real-time second ultrasound image] in accordance with the received control inputs in substantially real-time).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Frelburger with the processor is further configured to: receive a pinch input on the real-time first ultrasound image; and control the communicator to transmit the control command for expanding or reducing the real-time first ultrasound image based on the pinch input to the ultrasound apparatus, the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus as taught by Davidson, in order to provide a viewer of the displayed data the appearance of the multi-point input ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Davidson to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality as the specific techniques performed by Davidson are not exclusive of data acquired by an ultrasonic device nor limited to data acquired by a specific type or particular group of imaging device modality 
*The limitation has been interpreted in the alternative, requiring the control command being for only expanding the real-time ultrasound image; or requiring the control command being only for reducing the real-time first ultrasound image.

Regarding claims 4 and 13, Davidson further teaches the instant claim limitation “when the user touches the touch screen with the fingers and reduces the distance between the fingers”(see column 16, lines 31-37 display of a cutting plane and pinches (i.e., contracts) the two contact points together and the multi-touch display device detects the movement of the user's fingers and increase the depth of the cutting plane in the 3D data set in response), the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus (column 23, lines 12-27 when the computing system of the multi-point touchscreen display receives multiple control inputs for manipulating displayed data at the same time, the multi-point input computing system processes the received control inputs at substantially the same time and updates the displayed data [interpreted to read on the generate a real-time second ultrasound image] in accordance with the received control inputs 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Frelburger in view of Powell with the control command being for reducing the real-time first ultrasound image according to the distance between the fingers of the user of the external device, when the user touches the touch screen with the fingers and reduces the distance between the fingers as taught by Davidson, in order to provide a viewer of the displayed data the appearance of the multi-point input computing system performing the high degree of freedom manipulations of the displayed data substantially in unison with receiving the multi-point input (column 13, lines 21-24 of Davidson). It is noted that while Davidson does not explicitly disclose medical imaging data as being ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Davidson to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality. Therefore, one having ordinary skill in the art would have had a reasonable expectation of success of applying the pinch technique of Davidson to the modified Frelburger apparatus. 
*The limitation has been interpreted in the alternative, requiring the control command is only for expanding the real-time first ultrasound image according to a distance between fingers of a user of the external device, when the user touches the touch screen with the fingers and increases the distance between the fingers; or requiring the control command is only for reducing the real-time first ultrasound image according to the distance between the fingers of the user of the external device, when the user touches the touch screen with the fingers and reduces the distance between the fingers.

Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger, as applied to claims 1 and 10 above, in view of Fallows et al. (US20050043620, hereafter “Fallows”).
Regarding claim 7, Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to: control the communicator to transmit a request for confirmation of the first ultrasound image to the external device and receive a confirmation message of the first ultrasound image from the external device; and represent that the first ultrasound image displayed on the display is confirmed by the external device.
However, in the same field of endeavor of facilitating communications among multiple diagnostic medical imaging devices coupled with a network, Fallows teaches wherein the processor is further configured to:
control the communicator to transmit a request for confirmation of the first ultrasound 
represent that the first ultrasound image displayed on the display is confirmed by the external device (see process E in FIG. 4, as described in [0046]-[0047]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with the processor being further configured to: control the communicator to transmit a request for confirmation of the first ultrasound image to the external device and receive a confirmation message of the first ultrasound image from the external device; and represent that the first ultrasound image displayed on the display is confirmed by the external device as taught by Fallows in order to provide automated identification and recognition process allows each device to effectively automatically discover all of the other devices on the network, as well as automatically self-adjust to accommodate devices as they are added or removed from the network. So that when each device has identified other devices on the network that are available for communications, the architecture facilitates the exchange of data between any of the identified devices at the direction of the user ([abstract] of Fallows).
Regarding claim 15, Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to: control the communicator to receive a request for confirmation of the first ultrasound image from the ultrasound apparatus and transmit a confirmation message of the first ultrasound image to the ultrasound apparatus.
However, in the same field of endeavor of facilitating communications among multiple diagnostic medical imaging devices coupled with a network, Fallows teaches wherein the 
control the communicator to receive a request for confirmation of the first ultrasound image from the ultrasound apparatus and transmit a confirmation message of the first ultrasound image to the ultrasound apparatus (see process D in FIG. 4, as described in [0046]-[0047]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with the processor being further configured to: control the communicator to receive a request for confirmation of the first ultrasound image from the ultrasound apparatus and transmit a confirmation message of the first ultrasound image to the ultrasound apparatus as taught by Fallows in order to provide automated identification and recognition process allows each device to effectively automatically discover all of the other devices on the network, as well as automatically self-adjust to accommodate devices as they are added or removed from the network. So that when ach device has identified other devices on the network that are available for communications, the architecture facilitates the exchange of data between any of the identified devices at the direction of the user ([abstract] of Fallows).
Regarding claim 16, substantially discloses all the limitations of the claimed invention, specifically, discloses wherein the processor is further configured to:  control the communicator to communicate with the ultrasound apparatus that acquires the first ultrasound image (175 in FIG. 1, column 8, lines 52-53 external interface communicator 175 provides connectivity to the ultrasonic apparatus 100), but does not explicitly disclose the processor being further configured to: display an ultrasound image list on the touch screen; receive a selection of the first ultrasound image from the ultrasound image list via the touch screen.
However, in the same field of endeavor of facilitating communications among multiple 
display an ultrasound image list on the touch screen (see select image file from file list 514 in FIG. 5); and
receive a selection of the first ultrasound image from the ultrasound image list via the touch screen ([0058] the user elects to send a file, they then select the file or files to be transferred (block 504) and select the destination device and then select the file or files from the list of available files retrieved from the source device 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger the processor is further configured to: display an ultrasound image list on the touch screen; receive a selection of the first ultrasound image from the ultrasound image list via the touch screen as taught by Fallows in order to provide automated identification and recognition process allows each device to effectively automatically discover all of the other devices on the network, as well as automatically self-adjust to accommodate devices as they are added or removed from the network. So that when each device has identified other devices on the network that are available for communications, the architecture facilitates the exchange of data between any of the identified devices at the direction of the user ([abstract] of Fallows).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frelburger, as applied to claim 10 above, in view of Grunwald et al. (US 20020173721, hereafter “Grunwald”).
Regarding claim 14, Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to: receive 
However, in the same field of endeavor graphical user interfaces for annotation of ultrasonic image data, Grunwald teaches wherein the processor ([0212]-[0215] the display and control unit 2006 responsible for/configured to setting up, processing, storing, and annotating information gathered from the transducer system, the external device 2006 includes a docking unit 2008 used for downloading and/or uploading files to the display and control unit 2006 and/or for connecting display and control unit 2006 to a network, the display and control unit 2006 also includes a Personal Digital Assistant (PDA) or be capable of performing many of or all of the functions associated with a PDA  and screen 2020 on display and control unit 2006 may be touch sensitive. The screen 2020 may contains representation of the buttons 2016 or of other buttons and control elements, which are activated by touching screen 2020. The representation of buttons 2016 on screen 2020 is useful for navigating GUI 208 and/or the ultrasound image when the image is presented on an external video monitor, which has been interpreted to correspond to the display of the ultrasound apparatus, as Grunwald discloses in [0294] that the GUI 208 of the external display 2020 is used in conjunction with [0203], [0205] the ultrasound apparatus 1900 which includes a computing system 1908 may have an interface for transferring data to and/or from another system, such as a laptop or personal computer, a monitor 1902 having a display screen 1914, on which a representation of mouse 1906, buttons, and/or keys on screen 1914 is displayed that is useful for navigating GUI 208 and/or the ultrasound image when the image is presented on an external video monitor. Ultrasound apparatus 1900 is an embodiment of ultrasound apparatus/system 100 which 
receive an input for adding a body marker to the first ultrasound image ([0290] FIG. 34 shows an example of a view 3400 including an annotation list 3402, which is list of body markers for an OB/GYN, but could be focused differently for another user and/or is just one view of several, each for a different type of examination, measurement, and/or user. Annotation list 3402 includes an apical 4 marker 3404, uterus marker 3406, left breast body marker 3408, right breast body marker 3410, short axis marker 3412, right carotid marker 3414, supine marker 3416, and thyroid marker 3418, for example. View 3400 also has a back tab 3420); and 
control the communicator to transmit the control command for adding the body marker to the first ultrasound image based on the input ([0291] using the annotation list 3402 to select a body part marker, for example thyroid marker 3418, which is to appear on the first ultrasound image. The body part marker can be moved by dragging and dropping using a cursor arrow), the transmitted control command being used to generate an image to which the body marker is added to the first ultrasound image by the ultrasound apparatus ([0291 the first ultrasound image having 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with the processor is further configured to: receive an input for adding a body marker to the first ultrasound image; and control the communicator to transmit the control command for adding the body marker to the first ultrasound image based on the input, the transmitted control command being used to generate an image to which the body marker is added to the first ultrasound image by the ultrasound apparatus as taught by Grunwald in order to present a user interface which includes an intelligent and/or dynamic graphical user interface together with a set of tactile controls that enables a user to enter and modify data identifying and/or describing acquired patient data such that the marker is used to represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer ([0013], [0078] & [0291] of Grunwald).

Conclusion
Prior art relevant, but not relied upon:
Washburn et al. (US6500122, hereafter “Washburn”)
Washburn teaches receive a user input for selecting at least one annotation ([abstract] the method and system for performing the steps of (a) establishing a communication connection over a network between the imaging system and a remote facility; (b) displaying an image frame, the image frame having a reference point; (c) displaying a region of interest graphic on the image frame at a depth determined relative to the reference point, the region of interest graphic having a bottom width, a top width, a height, and an angle between a projection of a first edge line and a projection of a second edge line) for describing a region of interest in the first ultrasound image by using the GUI (column 16, lines 45-52 a user interface screen or similar arrangement which can be viewed by a user of the diagnostic system, such as screens providing graphical or textual representations of data, messages, reports and so forth. Moreover, such pages may be defined by a markup language or a programming language such as Java, perl, java script, or any other suitable language, in order to perform the steps of [abstract] changing the depth of the region of interest; and (e) changing the top width and the angle of the region of interest graphic as a function of the change in depth).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793